DETAILED ACTION
	This final Office action is in response to the amendment filed March 24, 2021 by which claims 11-15, 22, and 29 were canceled, claims 21 and 28 were amended, and claims 32 and 33 were added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
All pending claims are considered to be definite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,082,556 (Primiano et al. ‘556) in view of U.S. Patent Application Publication No. 2011/0094980 (Cousin et al. ‘980) and U.S. Patent No. 5,653,349 (Dana et al. ‘349).
With respect to claim 21, Primiano et al. ‘556 disclose a merchandising system comprising a first cooperating member (one element 20) including a first engagement structure (at 84 - see Figure 4), the first engagement structure (84) including a slot defined in part by a first end (nearer to numeral 84) having a first dimension and a second end (unnumbered - end closest to 34 in Figure 4) having a second dimension less than the first dimension; and a second cooperating member (another element 20) including a second engagement structure (as at 86 in Figure 4), the second engagement structure (86) including a pin configured to translate within the slot (84) between the first end (near numeral 84) of the first engagement structure (84) and the second end (end of 84 closest to numeral 34) of the first engagement structure (84) to selectively connect (see Figure 1 and column 4, lines 54-65) the first cooperating member (20) with the second cooperating member (20).
With respect to claim 28, Primiano et al. ‘556 disclose the merchandising system, as advanced above, whereby the first cooperating member is a divider assembly (i.e., the portion of 20 along element 28, in Figure 2 is considered to define a divider) and the second cooperating member (i.e., the portion of 20 along element 26, in Figure 2, is considered to define a track) is a track assembly. 
The claims differ from in requiring: (a) the merchandising system to comprise an elongated mounting member (see line 2 of claims 21 and 28), the first and second cooperating members to each include a laterally-extending “groove” (see lines 4 and 9 of claim 21) or “end” (see lines 4 and 9 of claim 28) configured to engage the elongated mounting member; (b) the slot to have a first 21 and lines 6-7 of claim 28).
With respect to (a), Cousin et al. ‘980 teach a merchandising assembly comprising first (25) and second (27) cooperating members selectively coupled together (see Figure 5), whereby each member has a laterally extending groove (unnumbered - see bottom of Figure 7, to the left of numeral 30’) which each slidably receive an elongated mounting member (unnumbered - see Figure 1 and details in Figure 3).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided the members (20, 20) in Primiano et al. ‘556, with a groove, as taught by Cousin et al. ‘980, to thereby increase structural support of the assembly when the grooves slidably receive the front wire of the shelf (see Figure 1 of Cousin et al. ‘980).
With respect to (b), Dana et al. ‘349 teach that is old in the art to utilize the shape of keyhole slots (60) each having a first end with a diameter (as at 62 - see Figure 6) and a second end having a second diameter (at 64 - see Figure 6) that is smaller than the first diameter, such that a pin (70) on another member can translate in the slot (60). 
Thus, it would have been an obvious engineering design choice to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the slots (84) and pins (86) in Primiano et al. ‘556, as having the shape as taught by Dana et al. ‘349, thereby increasing ease in economy and manufacture.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Primiano et al. ‘556  in view of Cousin et al. ‘980 and Dana et al. ‘349 as applied to claims 21 and 28 above, and further in view of U.S. Patent Application Publication No. 2002/0170866 (Johnson et al. ‘866).

Johnson et al. ‘866 teach the use of a system comprising a track (as at 50), a pusher (60) and a biasing member (64), and thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided the assembly of Primiano et al. ‘556, with a pusher and biasing member, as taught by Johnson et al. ‘866, for increased ease in use since the product would be advanced more readily to the front of the track.

Allowable Subject Matter
Claims 23; 24, 25; 26; 30; 31; 32; and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that the although the prior art may show a clip (of claims 23 and 30), or a resilient member (of claims 24 and 31), or the protrusion (of claim 26), or the third engagement structure (of claims 32 and 33), i.e., see the Prior art utilized in the rejections in the previous Office action (mailed December 28, 2020), there would no motivation to combine any of the elements with the claimed combination, advanced above, since these elements would interfere with the interaction of the shelf and wire (as taught by Cousin et al. ‘980).

Double Patenting
In view of the amendment to claim 21 (see lines 5-6) and claim 28 (see lines 6-7), the Double Patenting rejection, set forth in the Office cation mailed December 28, 2020, is hereby 

Response to Arguments
Applicant’s arguments with respect to claims 21 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection were necessitated by the amendment to claim 21 (at lines 5-6) and claim 28 (at lines 6-7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        

April 12, 2021